Citation Nr: 0718511	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  03-08 413A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a broken 
nose.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1943 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in March 2005.  

The Board denied the veteran's claim in April 2005.  In 
February 2006, the veteran appealed the Board decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
By a December 2006 Order, CAVC set aside the April 2005 Board 
decision and remanded the veteran's case.  


FINDING OF FACT

A broken nose was not shown to be present in service and no 
residual disability of a broken nose has been shown.  


CONCLUSION OF LAW

The veteran does not have residuals of a broken nose that are 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 and Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran served on active duty from November 1943 to June 
1946.  He originally submitted a claim for entitlement to 
service connection for residuals of a broken nose in July 
2001.  The veteran claims that he has residuals of a broken 
nose related to an injury during his military service.

The RO wrote to the veteran in September 2001 and informed 
him of the evidence necessary to substantiate his claim.  He 
was also informed of what he needed to do to assist in the 
development of his claim and what the RO would do to assist 
him.

Service medical records (SMRs) for the period from November 
1943 to June 1946 have been associated with the claims file.  
They are negative for any complaints or treatment for a 
broken nose.  The veteran's separation examination dated in 
June 1946 noted that the veteran's nose and sinuses were 
normal.

A Travel Board hearing was held at the RO in March 2005 at 
which time the veteran indicated that there were several 
occasions in which his nose could have been broken during 
service.  He noted that he boxed during boot camp and cracked 
a rib in rough seas during a hurricane.  He testified that he 
also played sports and could have broken his nose then.  
Finally, he indicated that he lost a tooth while in service 
and could have broken his nose at that time.  He stated that 
while he was in service one side of his nose was closed 
completely.  He indicated that during the time he was in 
service he smoked and the smoke only came out one nostril.  
He stated that when he breathed, half of his nose was plugged 
up.  He could not recall a specific incident where his nose 
was broken.  He reported that at the time he was discharged 
he was told he had a broken nose and was eligible for a 10 
percent pension.  

As a preliminary matter, the Board notes that in a September 
2001 letter the RO informed the veteran that there was a fire 
in 1973 at a storage facility in St. Louis where his service 
records were stored.  The RO requested that the veteran 
complete National Archives (NA) Forms 13055/13075 in order to 
search for and reconstruct his service records.  This letter 
was apparently sent, not because it was then believed that 
the veteran's records had been destroyed, but because a 
request for records had not been productive.  Whether the 
language about the fire was boilerplate language used in all 
letters to claimants whose records had been stored in 1973 is 
not clear, but there was no indication in the record to that 
point that the veteran's records had specifically been 
affected by a fire.  (The RO had asked the National Personnel 
Records Center (NPRC) to search for service medical records 
without providing the veteran's service number, and NPRC had 
responded that it could not search for the record without the 
service number.)  Subsequently, the RO made another request 
of NPRC (with the veteran's service number) and the veteran's 
service medical records were promptly provided.  There was no 
suggestion by NPRC that this veteran's records had been 
affected by the 1973 fire.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).  The 
chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the United States Court of Appeals 
for Veterans Claims (Court) lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case the veteran reports that he has chronic sinus 
problems that he relates to a broken nose incurred in 
service.  The veteran's service medical records are negative 
for any reference to a broken nose.  The veteran's separation 
examination illustrated that his nose and sinuses were normal 
at the time of his discharge from service.  

There is no evidence of the veteran having sustained a broken 
nose in service.  Although the veteran has reported that he 
suffers from chronic sinus problems which he believes 
resulted from a broken nose, no medical evidence supports 
this contention.  In fact, except for the veteran's own 
statements, there is no indication that the veteran broke his 
nose in service.  Even the veteran does not specifically 
remember fracturing his nose in service.  Instead, he assumes 
that he did because he now has problems that might be 
accounted for by a fractured nose.  The Board acknowledges 
that the veteran sincerely believes this to be the case.  
However, when all of the evidence of record is considered, 
the Board finds that it does not support a finding that any 
current problem is connected to a broken nose during the 
veteran's period of military service.  In short, there is no 
objective evidence of record that relates any current 
diagnosis to a fractured nose in service.  There is no 
evidence to support the veteran's contention that he 
sustained a broken nose while in service.  In fact, the 
veteran's separation examination is evidence that he did not.  
The absence of evidence of injury in service, or residuals 
thereof at separation, or of current disability attributed to 
the alleged injury is persuasive.  Consequently, the Board 
finds that the preponderance of the evidence is against the 
claim.  Accordingly, service connection must be denied.  

The Board notes that the veteran has alleged that his sinus 
problems are due to a broken nose he said he incurred during 
military service.  While the veteran is capable of providing 
information regarding his current condition, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran is 
competent to provide information about a specific injury he 
may have sustained in service, but even he cannot remember 
fracturing his nose in service.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for residuals of a broken nose.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002 and Supp. 2006); 38 C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran submitted his claim for service connection for 
residuals of a broken nose in July 2001.  The RO wrote to the 
veteran in September 2001 and notified him of the 
evidence/information needed to substantiate his claim and 
establish service connection.  The veteran was informed that 
his service medical records were being requested.  He was 
told he could submit any other information and evidence in 
support of his claim or identify the same and request the 
RO's assistance to obtain the information/evidence.  

The veteran's claim was denied in September 2002.  The RO 
notified the veteran of the denial the same month.  

The veteran was issued a statement of the case (SOC) in April 
2003 that informed him of all of the evidence of record, the 
pertinent statutory and regulatory provisions and the reasons 
and bases for the continued denial of his claim.  In short, 
the notification to the veteran put him on notice as to what 
was required to substantiate his claim, told him what was 
required of him, instructed him as to what VA would do, and 
informed him of the need to submit all pertinent evidence.  

The veteran's case was remanded by CAVC in December 2006.  
The veteran was informed in a March 2007 letter that he was 
afforded the opportunity to supplement the record on appeal.  
The veteran indicated in an April 2007 statement that he did 
not have any further evidence to submit in support of his 
claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  (Although the notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Additionally, while notice was not provided as to the 
criteria for rating nasal disabilities or with respect to the 
award of effective dates, see Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the Board does not have jurisdiction over 
such issues.  Consequently, a remand of the claim is not 
required.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002 and Supp. 2006) and 
established by regulation at 38 C.F.R. § 3.159(c)-(e).  This 
section of the VCAA and regulation sets forth several duties 
for the Secretary in those cases where there is outstanding 
evidence to be obtained and reviewed in association with a 
claim for benefits.  However, in this case there is no 
outstanding evidence to be obtained by VA.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection, the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2006).  In this case, 
there is no indication, except by way of unsupported 
allegation, that the veteran broke his nose in service or 
experiences any current disability.  The veteran alleges that 
he has sinus problems related to a broken nose sustained in 
service.  However, his SMRs show that he did not receive 
treatment for a broken nose while in service and his nose and 
sinuses were reported as normal at the time of his separation 
from service.  (Even the claimant conceded that he was not 
certain that he had broken his nose in service.)  
Additionally, there is no current diagnosis.  Consequently, 
the Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(c)-(e) (2006).


ORDER

Entitlement to service connection for residuals of a broken 
nose is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


